Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19   PageID.1255   Page 1 of 25



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  TEMUJIN KENSU, INDIVIDUALLY,
  AND ON BEHALF OF ALL         Case No. 2:18-cv-11086-SFC-PTM
  OTHERS SIMILARLY SITUATED,
                               Hon. Sean F. Cox
           Plaintiff,          Mag. Judge Patricia T. Morris

        v.

  JPAY INC.

               Defendant.


  EXCOLO LAW PLLC                       MORGAN, LEWIS & BOCKIUS LLP
  Keith L. Altman (P81702)              Elizabeth Herrington (IL#6244547)
  Solomon M. Radner (P73653)            Zachary R. Lazar (IL#6325727)
  Ari Kresch (P29593)                   77 West Wacker Drive, Fifth Floor
  26700 Lahser Road, Suite 401          Chicago, IL 60601
  Southfield, MI 48033                  312-324-1000
  516-456-5885                          beth.herrington@morganlewis.com
  kaltman@lawampmmt.com
                                        HICKEY HAUCK BISHOFF & JEFFERS
                                        PLLC
  Attorneys for Plaintiff               Benjamin W. Jeffers (P57161)
                                        One Woodward Avenue, Suite 2000
                                        Detroit, MI 48226
                                        313.964.8600
                                        bjeffers@hhbjlaw.com

                                        Attorneys for Defendant

          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
       TO LIFT STAY OF PROCEEDINGS AND RULE ON VALIDITY OF
                     ARBITRATION AGREEMENT
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19                                   PageID.1256           Page 2 of 25




                                          TABLE OF CONTENTS



 PRELIMINARY STATEMENT .............................................................................. 1
 STATEMENT OF RELEVANT FACTS ................................................................. 3
 ARGUMENT ............................................................................................................ 6
 I.       THERE IS NO BASIS TO OVERTURN THE COURT’S PRIOR
          ORDER ........................................................................................................... 6
          A.       Kensu’s Motion is Procedurally Improper. .......................................... 6
          B.       The Court Correctly Ruled on Unconscionability. .............................. 8
 II.      THE COURT MAY APPOINT A SUBSTITUTE ARBITRATOR
          PURSUANT TO THE FAA .........................................................................12
          A.       The FAA Provides the Appropriate Path Forward.............................12
          B.       JAMS Was Not Integral to the Agreement. .......................................13
 CONCLUSION .......................................................................................................18
 CERTIFICATE OF SERVICE ...............................................................................19




                                                              i
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19                           PageID.1257         Page 3 of 25




                                    TABLE OF AUTHORITIES

                                                                                                       Page(s)

 CASES
 Adler v. Dell Inc.,
    No. 08-CV-13170, 2009 WL 4580739 (E.D. Mich. Dec. 3, 2009) .............passim

 Arnold v. Arnold Corp.,
    920 F.2d 1269 (6th Cir. 1990) .............................................................................. 9

 Bd. of Trustees of Sheet Metal Workers’ Local Union No. 80 Ins. Tr.
    Fund v. Blue Cross & Blue Shield of Michigan, No. 2:13-cv-
    10415,
    2013 WL 5874609 (E.D. Mich. Oct. 31, 2013) .................................................... 7

 Brown v. ITT Consumer Fin. Corp.,
    211 F.3d 1217 (11th Cir. 2000) .......................................................................... 16

 Flagg v. First Premier Bank,
    644 F. App’x 893 (11th Cir. 2016) ...............................................................17, 18

 Great Earth Companies, Inc. v. Simons,
   288 F.3d 878 (6th Cir. 2002) ............................................................................ 8, 9

 Inetianbor v. CashCall, Inc.,
    768 F.3d 1346 (11th Cir. 2014) ....................................................................16, 17

 Kensu v. JPay, Inc.,
   2019 WL 1109948 (E.D. Mich. Mar. 11, 2019) ..........................................passim

 Kensu v. JPay, Inc.,
   No. 2:18-cv-11086 (E.D. Mich. October 22, 2018) ............................................. 7

 Khan v. Dell Inc.,
   669 F.3d 350 (3d Cir. 2012) ............................................................................... 15

 Orkin Exterminating Co. v. Petsch,
   872 So. 2d 259 (Fla. Dist. Ct. App. 2004) .......................................................... 11



                                                        ii
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19                                     PageID.1258           Page 4 of 25



 Parm v. Nat’l Bank of California, N.A.,
   835 F.3d 1331 (11th Cir. 2016) ....................................................................16, 17

 Powertel, Inc. v. Bexley,
   743 So. 2d 570 (Fla. Dist. Ct. App. 1999) ....................................................10, 11

 Prima Paint Corp. v. Flood & Conklin Mfg. Co.,
    388 U.S. 395 (1967) .............................................................................................. 8

 Rory v. Cont’l Ins. Co.,
   473 Mich. 457 (2005) ......................................................................................... 10

 West v. Legacy Motors, Inc.,
   No. 16-12101, 2016 WL 6476458 (E.D. Mich. Nov. 2, 2016) .......................... 10

 Williams Int’l Co., LLC v. New W. Mach. Tool Corp.,
    No. 09-12516, 2010 WL 331714 (E.D. Mich. Jan. 22, 2010) ............................ 12

 STATUTES
 9 U.S.C. § 4 ................................................................................................................ 8

 9 U.S.C. § 5 .......................................................................................................passim

 OTHER AUTHORITIES
 LR 7.1(h) ............................................................................................................2, 6, 7




                                                              iii
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19        PageID.1259    Page 5 of 25



                    STATEMENT OF ISSUES PRESENTED
 1.    Whether this Court should reject Plaintiff’s belated request for reconsideration
       of issues previously ruled upon by this Court, absent any demonstration of
       defect, in accordance with E. D. Mich. LR 7.1(h)?

 Defendant answers: Yes


 2.    Whether this Court should designate a substitute arbitrator in accordance with
       9 U.S.C. § 5 in furtherance of this Court’s March 11, 2019 order compelling
       arbitration of Plaintiff’s claims?

 Defendant answers: Yes




                                          iv
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19          PageID.1260    Page 6 of 25



               STATEMENT OF CONTROLLING AUTHORITY
       Pursuant to Local Rule 7.1(d)(2), Defendant states that the following

 authorities are the controlling or most appropriate authorities for the relief requested

 by this motion:

       9 U.S.C. § 5

       E. D. Mich. LR 7.1(h)

       Adler v. Dell Inc., No. 08-CV-13170, 2009 WL 4580739 (E.D. Mich. Dec. 3,
       2009)

       Bd. of Trustees of Sheet Metal Workers' Local Union No. 80 Ins. Tr. Fund v.
       Blue Cross & Blue Shield of Michigan, No. 2:13-cv-10415, 2013 WL
       5874609, at *1 (E.D. Mich. Oct. 31, 2013)

       Great Earth Companies, Inc. v. Simons, 288 F.3d 878, 889 (6th Cir. 2002)

       Kensu v. JPay, Inc., 2019 WL 1109948, at *2 (E.D. Mich. Mar. 11, 2019)

       Kensu v. JPay, Inc., No. 2:18-cv-11086 (E.D. Mich. October 22, 2018), report
       and recommendation adopted 2019 WL 1109948 (E.D. Mich. Mar. 11, 2019)




                                            v
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1261    Page 7 of 25



                          PRELIMINARY STATEMENT
         On March 11, 2019, this Court granted Defendant JPay’s Motion to Compel

 Arbitration. (ECF No. 27.) The Court upheld the mandatory arbitration provision

 contained in JPay’s Terms of Use (“TOU”), and stayed Plaintiff Temujin Kensu’s

 action. (Id.) The Order specifically noted that if the designated arbitrator—JAMS—

 declined to arbitrate the action, “the Federal Arbitration Act already provides the

 appropriate path forward. See 9 U.S.C. § 5.” (Id. p. 2.) The FAA provision cited

 by the Court provides that if an agreement provision naming an arbitrator lapses for

 any reason, “the court shall designate and appoint an arbitrator” to act “with the same

 force and effect as if he or they had been specifically named therein.” 9 U.S.C. § 5.

         On April 2, 2019, JAMS wrote to JPay requesting that JAMS be removed

 from JPay’s TOU. See Exhibit A. The sole reason for JAMS’ request, as expressed

 in the letter, was JAMS’ own administrative and logistical difficulties administering

 arbitrations for incarcerated claimants. Id. Contrary to Kensu’s salacious and

 unfounded speculations, JAMS’ decision had nothing to do with the terms of the

 TOU, and JAMS in no way impugned the validity of the agreement. On April 23,

 2019, JAMS informed Kensu that it would not administer his arbitration.1



   1
       Notably, JAMS’ April 2 letter provides that JAMS would continue to administer
       any JPay cases commenced prior to April 1, 2019. See Exhibit A. Had Plaintiff
       acted promptly following the Court’s Order, JAMS would have administered
       Plaintiff’s arbitration.
                                           1
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19       PageID.1262     Page 8 of 25



       As the Court correctly noted in its March 11 Order, “the Federal Arbitration

 Act already provides the appropriate path forward.” (ECF No. 27 p. 2.) But rather

 than proceeding as advised by the Court, Kensu brings a belated motion for

 reconsideration, styled under another name, asking this Court to re-visit Kensu’s

 previously-rejected arguments concerning the validity of the TOU. Kensu’s motion

 should be dismissed as a time barred motion for reconsideration pursuant to E. D.

 Mich. LR 7.1(h), and because Kensu has failed to demonstrate a “palpable defect”

 with the Court’s prior order, as required by the same rule. Kensu provides no

 justification for this Court to reconsider its prior, correct findings that Kensu’s

 unconscionability argument goes to the validity of the agreement as a whole, and

 thus must be reserved for the arbitrator. (See ECF No. 23 p. 8; ECF No. 27 p. 3.)

       JPay respectfully requests that this Court follow the course of action mandated

 by the FAA and appoint a substitute arbitrator to administer Kensu’s claims.

 Kensu’s contention that the selection of JAMS was “integral” to the arbitration

 agreement is entirely without merit. There is nothing in the agreement to suggest

 the specific choice of JAMS was “as important a consideration as the agreement to

 arbitrate itself.” Adler v. Dell Inc., 2009 WL 4580739, at *2 (E.D. Mich. Dec. 3,

 2009) (appointing a substitute arbitrator when considering a nearly-identical

 selection clause).   Appointment of a substitute arbitrator under 9 U.S.C. § 5, in

 accordance with this Court’s prior guidance, is both necessary and appropriate.


                                          2
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1263    Page 9 of 25



       In sum, the Court should not re-consider its prior ruling, or Plaintiff’s various

 arguments opposing arbitration. The Court was correct when issuing its prior order,

 and remains correct today. As a housekeeping matter, JPay requests that the Court

 identify a replacement for JAMs given JAMs’ recent business decision and

 Plaintiff’s unwillingness to resolve this logistical consideration without judicial

 intervention.   Defendant recommends the American Arbitration Association

 (“AAA”), but defers to the Court on the selection and will participate in any

 reasonable process that is consistent with the core terms of the TOU.

                     STATEMENT OF RELEVANT FACTS
       A full account of relevant facts is stated in the Magistrate’s Report, and in

 JPay’s opening memorandum on its Renewed Motion to Compel Arbitration. (ECF

 No. 19, 23.) In brief, Kensu is an inmate in the custody of the Michigan Department

 of Corrections (“MDOC”). (Compl. ¶ 12.) As a legal consequence of Kensu’s

 incarceration, Kensu has limited access to commerce, and may purchase products

 and services only from MDOC and vendors who contract with MDOC for such

 purposes.   (Compl. ¶ 31.)       JPay is one such vendor, providing electronic

 communication services, tablets, media content, and accessories to inmates in the

 custody of MDOC. (Compl. ¶ 33.)




                                           3
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1264     Page 10 of 25



          Inmates purchase JPay’s products and services through electronic kiosks and

 tablets, which require users to accept JPay’s TOU prior to making a purchase. The

 TOU contains a broad, binding arbitration provision:

          Any dispute, claim or controversy among the parties arising out of or
          relating to this Agreement (“Dispute”) shall be finally resolved by and
          through binding arbitration administered by JAMS pursuant to its
          Comprehensive Arbitration Rules and Procedures and in accordance
          with the Expedited Procedures in those rules (the “JAMS Rules”). . . .
          Both the foregoing agreement of the parties to arbitrate any and all
          Disputes, and the results, determinations, findings, judgments and/or
          awards rendered through any such arbitration, shall be final and binding
          on the parties and may be specifically enforced by legal proceedings in
          any court of competent jurisdiction.

 (2016 TOU § 5(a); 2017 TOU § 8(a); 2018 TOU § 8(a).)2 The 2017 and 2018 TOU

 added clarifying language to this provision, in bolded typeface, stating that “You

 agree that, by entering into this Agreement, you and JPay are each waiving the

 right to a trial by jury or to participate in a class action or class arbitration,” as

 well as additional text at the beginning of the section stating “THIS AGREEMENT

 REQUIRES THE USE OF ARBITRATION ON AN INDIVIDUAL BASIS TO

 RESOLVE DISPUTES, RATHER THAN JURY TRIALS OR CLASS

 ACTIONS.” (2017 TOU § 8; 2018 TOU § 8.)

          Kensu brought this action on April 4, 2018, asserting various claims arising

 from Kensu’s core allegation that JPay’s products and services are of deficient


    2
        Kensu first accepted the TOU in 2016, and accepted updated terms in 2017 and
        2018. All three versions are included in ECF No. 19-2.
                                             4
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19       PageID.1265    Page 11 of 25



 quality. (ECF No. 1.) JPay moved to compel arbitration pursuant to the TOU. (ECF

 No. 12.) Kensu then filed an Amended Complaint in an attempt to circumvent the

 arbitration provision. (ECF No. 18.) JPay filed a Motion to Compel Arbitration

 directed at the Amended Complaint. (ECF No. 19.) Kensu responded by arguing,

 in part, that the TOU was unconscionable, and that JAMS might decline to hear the

 arbitration. (ECF No. 21.) Magistrate Morris issued a Report recommending JPay’s

 motion be granted. (ECF No. 23.) Kensu objected to the report, again raising his

 unconscionability argument, and argument that JAMS might decline to hear the

 arbitration. (ECF No. 24.) On March 11, 2019, the Court granted JPay’s Motion to

 Compel Arbitration and stayed the action. (ECF No. 27.)

       In April of 2019, the Parties were informed that JAMS would no longer hear

 arbitrations brought against JPay. In a letter to JPay, JAMS explained that this

 decision resulted from JAMS’ own administrative and logistical difficulties

 arbitrating inmate actions. Exhibit A. JAMS did not, in any way, criticize JPay or

 JPay’s arbitration practices. Id. JPay has since revised its TOU to select AAA as its

 designated arbitrator on a go-forward basis.3




 3
     Recognizing that the Court’s Order applies to a prior version of the TOU, JPay
     would accept appointment of a non-AAA arbitrator for purposes of this dispute.
                                          5
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19          PageID.1266     Page 12 of 25



                                     ARGUMENT

 I.    THERE IS NO BASIS TO OVERTURN THE COURT’S PRIOR
       ORDER

       A.     Kensu’s Motion is Procedurally Improper.
       Kensu’s motion asks the Court to reconsider the same issue already ruled upon

 in the March 11 Order: whether this Court should set aside the arbitration provision

 as unconscionable. Although Kensu styles his motion as a “Motion to Lift Stay of

 Proceedings and Rule on Validity of Arbitration Agreement,” Kensu’s motion never

 articulates a legal basis to justify lifting the stay. Instead, Kensu uses his brief as an

 opportunity to ask the court to reconsider its prior order. In substance, if not in name,

 Kensu has filed a motion for reconsideration.

       Pursuant to E. D. Mich. LR 7.1(h)(1), a motion for reconsideration must be

 filed within 14 days after entry of a judgment or order. Kensu filed this motion 63

 days after entry of the Court’s Order. (ECF No. 27.) On that basis alone, Kensu’s

 motion is time barred to the extent it seeks reconsideration.

       Additionally, the Local Rules provide that a court will generally not grant a

 motion for reconsideration “that merely present the same issues ruled upon by the

 court, either expressly or by reasonable implication.” E. D. Mich. LR 7.1(h)(3).

 Because Kensu asks the court to find the TOU unconscionable—the same issue

 Kensu raised on briefing to the Magistrate, and in Kensu’s Objections to the

 Magistrate’s report—his motion should be barred. See Kensu v. JPay, Inc., 2019

                                             6
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19          PageID.1267    Page 13 of 25



 WL 1109948, at *2 (E.D. Mich. Mar. 11, 2019) (ruling “Kensu’s unconscionability

 argument should be considered by the arbitrator, not the Court”); see also Kensu v.

 JPay, Inc., No. 2:18-cv-11086 (E.D. Mich. October 22, 2018), report and

 recommendation adopted 2019 WL 1109948 (E.D. Mich. Mar. 11, 2019)

 (Magistrate’s Report, noting that even if the Court could consider the

 unconscionability argument, Kensu had not sufficiently alleged unconscionability.)

       To succeed on a motion for reconsideration, the movant must “demonstrate a

 palpable defect by which the court and the parties and other persons entitled to be

 heard on the motion have been misled [and] also show that correcting the defect will

 result in a different disposition of the case.” E. D. Mich. LR 7.1(h)(3). “A defect is

 palpable when it is ‘obvious, clear, unmistakable, manifest, or plain.’” Bd. of

 Trustees of Sheet Metal Workers' Local Union No. 80 Ins. Tr. Fund v. Blue Cross &

 Blue Shield of Michigan, No. 2:13-cv-10415, 2013 WL 5874609, at *1 (E.D. Mich.

 Oct. 31, 2013) (internal citation omitted) (rejecting a “motion to lift stay” for failure

 to identify a “palpable defect” with the court’s prior order, as required on

 reconsideration.) Where a plaintiff merely re-argues the same issues previously

 considered by the court, it cannot demonstrate a palpable defect. Id.

       Accordingly, Kensu’s motion should be dismissed as an improper motion for

 reconsideration because it is time barred, because it presents the same issues




                                            7
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19        PageID.1268    Page 14 of 25



 previously ruled on by the court, and because it fails to identify a palpable defect

 with the Court’s prior ruling.

       B.     The Court Correctly Ruled on Unconscionability.
       The Court reached the correct conclusion concerning unconscionability in its

 March 11, 2019 Order. Because Kensu’s unconscionability argument goes to the

 validity of the entire agreement, it must be decided by an arbitrator. See Kensu, 2019

 WL 1109948, at *2. Kensu’s assertion that the language of the TOU provides

 otherwise is baseless, and relies on an absurd reading of the TOU. Moreover, on the

 merits, Kensu fails to allege procedural or substantive unconscionability.

       Pursuant to 9 U.S.C. § 4, and under clear Supreme Court precedent, “in

 deciding whether a valid agreement to arbitrate exists, district courts may consider

 only claims concerning the validity of the arbitration clause itself, as opposed to

 challenges to the validity of the contract as a whole.” Great Earth Companies, Inc.

 v. Simons, 288 F.3d 878, 889 (6th Cir. 2002); see also Prima Paint Corp. v. Flood

 & Conklin Mfg. Co., 388 U.S. 395, 403-04 (1967). Where a plaintiff’s challenge

 goes to the validity of the entire agreement, such challenge is itself subject to

 arbitration. Id. To avoid arbitration, Kensu must argue that the making of the

 agreement to arbitrate—standing alone—is invalid due to the existence of duress,

 fraud, or unconscionability that is not otherwise applicable to the agreement as a




                                           8
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19        PageID.1269     Page 15 of 25



 whole. See Great Earth, 288 F.3d at 890; Arnold v. Arnold Corp., 920 F.2d 1269,

 1278 (6th Cir. 1990).

       Kensu repeats his prior argument that the TOU is procedurally

 unconscionable because Kensu did not have a meaningful alternative to accepting

 JPay’s TOU.      Magistrate Morris correctly rejected this argument because it

 “unquestionably go[es] to the validity of the [] agreement as a whole, rather than the

 arbitration provisions specifically.” (Magistrate’s Report, p. 8 quoting McGrew v.

 VCG Holding Corp., et al, 244 F. Supp.3d 580, 592 (W.D. Ky. 2017) (alterations in

 the Magistrate’s Report).) The March 11 order expressly affirmed this finding.

 Kensu, 2019 WL 1109948, at *2.

       Kensu seeks to displace this well-established legal principle by claiming that

 a provision in the TOU provides the Court jurisdiction to determine whether the

 arbitration agreement is unconscionable. But the provision at issue states “the

 agreement of the parties to arbitrate any and all Disputes . . . shall be final and

 binding on the parties and may be specifically enforced by legal proceedings in any

 court of competent jurisdiction.” (2016 TOU § 5(a); 2017 TOU § 8(a); 2018 TOU

 § 8(a)) (emphasis added). This provision allows any court to grant a motion to

 compel arbitration—it does not follow that the provision subverts the legal principle

 articulated in Great Earth and permits the court to seize the arbitrator’s jurisdiction

 to rule on enforceability of the TOU as a whole. See 288 F.3d at 890. The provision,


                                           9
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1270     Page 16 of 25



 by its own terms, is specifically limited to the enforcement of the arbitration

 provision, not the enforceability of the TOU as a whole.4 Moreover, the provision

 provides that a court may enforce the binding nature of the arbitration provision,

 while Kensu asks the Court to do the opposite.

       The Magistrate also rejected Kensu’s argument on the merits, noting that the

 “result would be the same” even if Kensu’s challenge was constrained to the

 arbitration clause, because a “take-it-or-leave-it” contract is not procedurally

 unconscionable. (Magistrate’s Report pp. 8-9, citing Big City Small World Bakery

 Café, LLC v. Francis Favid Corp., 265 F. Supp. 3d 750, 762-64 (E.D. Mich. 2017);

 West v. Legacy Motors, Inc., No. 16-12101, 2016 WL 6476458 , at *2 (E.D. Mich.

 Nov. 2, 2016).) Kensu errs in claiming that the TOU is unenforceable as an adhesion

 contract. The Michigan Supreme Court has squarely held that adhesion contracts

 are valid and enforceable, and this label “may not be used as a justification for

 creating any adverse presumptions or for failing to enforce a contract as written.”

 See Rory v. Cont'l Ins. Co., 473 Mich. 457, 490 (2005).

       Kensu’s citation to Powertel is misleading. See Powertel, Inc. v. Bexley, 743

 So. 2d 570 (Fla. Dist. Ct. App. 1999). In Powertel, plaintiffs agreed to a contract



 4
     Additionally, the provision is contained within the arbitration agreement.
     Therefore, if Kensu is correct in his interpretation of the provision, and the Court
     also agrees with Kensu that the arbitration provision is unconscionable, this
     provision would be invalid.
                                           10
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19       PageID.1271    Page 17 of 25



 that did not contain an arbitration provision, purchased products from Powertel, and

 Powertel later added an arbitration provision to the agreement.           Procedural

 unconscionability was found because the arbitration provision was unilaterally

 added to an existing agreement, and customers had no opportunity to reject it. Id. at

 574-75. That’s not what happened here; the TOU contained an arbitration provision

 from day one.

       Kensu also argues procedural unconscionability based on a hypothetical

 situation: an inmate might have funds in their JPay account before signing the TOU.

 But that is not what happened. Kensu does not allege he had funds in his account,

 or owned a JPay device, when he accepted the TOU in June of 2016. Kensu cannot

 assert unconscionability based on events that did not occur.

       Even if the Court could find procedural unconscionability, Kensu has not

 adequately pled substantive unconscionability, and so cannot defeat the arbitration

 agreement. See Orkin Exterminating Co. v. Petsch, 872 So. 2d 259, 264 (Fla. Dist.

 Ct. App. 2004) (an agreement must be both procedurally and substantively

 unconscionable to be unenforceable). Kensu contends the TOU is substantively

 unconscionable because it allegedly does not satisfy JAMS’ Consumer Standards.

 This argument has no merit, because JAMS’ Consumer Standards are not the




                                          11
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19              PageID.1272   Page 18 of 25



 requirement for substantive unconscionability.5 Substantive unconscionability is

 found only “where the inequity of the term is so extreme as to shock the conscience.”

 Williams Int’l Co., LLC v. New W. Mach. Tool Corp., 09-12516, 2010 WL 331714,

 at *9 (E.D. Mich. Jan. 22, 2010). Kensu makes no such argument. Accordingly,

 there is no basis to find this Court erred in its prior order.

 II.     THE COURT MAY APPOINT A SUBSTITUTE ARBITRATOR
         PURSUANT TO THE FAA

         A.    The FAA Provides the Appropriate Path Forward.
         If for any reason there is a lapse in the parties’ ability to name an arbitrator as

 provided in an arbitration agreement, upon application of a party the court shall

 designate or appoint a substitute arbitrator. 9 U.S.C. § 5. Accordingly, “[a]s a

 general rule, when the arbitrator named in the arbitration agreement cannot or will

 not arbitrate the dispute, the court does not void the arbitration agreement. Instead,

 it appoints a different arbitrator, as provided in the Federal Arbitration Act above.”

 Adler, 2009 WL 4580739, at *2 (upholding arbitration agreement where

 contractually-selected arbitrator would no longer hear the relevant category of

 arbitration). Therefore, the arbitration provision remains valid under 9 U.S.C. § 5,

 and JPay requests that this Court name a substitute arbitrator.




 5
       Despite Kensu’s baseless speculation, JAMS has never found the TOU to be
       improper. See Exhibit A.
                                             12
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19        PageID.1273     Page 19 of 25



       B.     JAMS Was Not Integral to the Agreement.
       An exception to 9 U.S.C. § 5 applies where “it is clear that the failed term is

 not an ancillary logistical concern but rather is as important a consideration as the

 agreement to arbitrate itself.” Adler, at *2. If the agreement is ambiguous on this

 point, the selection of an arbitrator should be treated as a logistical consideration,

 and the arbitration provision upheld, consistent with federal policy favoring

 arbitration. See Adler, 2009 WL 4580739, at *4.6

       JPay’s TOU makes clear that the agreement to arbitrate is of the highest

 importance to JPay. The dispute resolution provision begins with the all-capital,

 bolded statement:       “THIS AGREEMENT REQUIRES THE USE OF

 ARBITRATION ON AN INDIVIDUAL BASIS TO RESOLVE DISPUTES,

 RATHER THAN JURY TRIALS OR CLASS ACTIONS.” (2017 TOU § 8;

 2018 TOU § 8.) The provision goes on to explain “In the event JPay is unable to

 resolve a complaint you may have to your satisfaction (or if JPay has not been able

 to resolve a dispute it has with you after attempting to do so), we each agree to

 resolve those disputes through binding arbitration instead of in court.” Id. It further

 states, in bolded type face, “[a]ny arbitration under this Agreement will take


 6
     Kensu errs in asserting that Florida law applies to this issue under the TOU. The
     TOU provides that Florida law governs the rights of the parties, but states “[t]he
     arbitration provisions set forth herein . . . shall be governed exclusively by the
     Federal Arbitration Act, Title 9 United States Code, to the exclusion of any state
     or municipal law of arbitration.” (2018 TOU § 8(e).)
                                           13
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1274     Page 20 of 25



 place on an individual basis; class arbitrations and in court class actions are not

 permitted.” Id. And then, to remove any lingering doubt that JPay strongly intends

 all disputes be arbitrated, the arbitration provision further states, “[y]ou agree that,

 by entering into this Agreement, you and JPay are each waiving the right to a

 trial by jury or to participate in a class action or class arbitration.” Id.

       To the extent the agreement discusses JAMS, it does so no more than

 necessary as an ancillary logistical consideration, naming JAMS as the arbitrator,

 and JAMS Rules and Procedures as the applicable rules. Id. To JPay, the utility of

 including an arbitrator selection provision is that any disputes brought by consumers

 against JPay could be efficiently administered by a single body without the need to

 resolve logistical considerations on a case-by-case basis. That JPay has already

 revised its TOU to replace JAMS with AAA underscores the logistical, rather than

 substantive importance of the selection provision. And Kensu cannot meaningfully

 allege that the arbitrator selection provision is of any importance to him, given his

 zealous attempts to avoid arbitration altogether.

       Adler is illustrative. The Adler court found that, where the arbitrator named

 in the agreement would not accept a consumer arbitration, the arbitration provision

 remained enforceable. Id. at *1, *5. The Adler arbitration provision provided that

 disputes “SHALL BE RESOLVED EXCLUSIVELY AND FINALLY BY

 BINDING       ARBITRATION          ADMINISTERED           BY     THE      NATIONAL


                                           14
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1275    Page 21 of 25



 ARBITRATION FORUM (NAF)”.                  Id. at *2.   This language is functionally

 equivalent to the language of the TOU, stating that disputes “shall be finally resolved

 by and through binding arbitration administered by JAMS….” (2016 TOU § 5(a);

 2017 TOU § 8(a); 2018 TOU § 8(a).) The court held that such language could not

 support a “clear” finding that the named arbitrator was anything more than a

 logistical consideration. Adler, at * 2.

       Moreover, the Adler court found a provision requiring the application of NAF

 rules supported finding that the intent to arbitrate was paramount, while the

 designation of the arbitrator was secondary, as such language would be “mere

 surplusage, except in the case of a substitute arbitration forum.” Id. at *3. Likewise,

 the TOU’s application of the JAMS Rules would be surplusage in the absence of a

 potentially substituted forum. Additionally, the Adler court found that language

 restricting the arbitration to proceed on an individual basis—as is present in the

 TOU—further supported a finding that the decision to arbitrate was more important

 to the parties than the arbitration forum. Id. Accordingly, under a functionally

 identical agreement, the Adler court could not conclude the selection of an arbitrator

 was “as important a consideration as the agreement to arbitrate itself.” Id. at *2. See

 also Khan v. Dell Inc., 669 F.3d 350, 356 (3d Cir. 2012) (finding the clause “shall

 be resolved exclusively and finally by binding arbitration administered by the

 National Arbitration Forum” was ambiguous as to whether the choice of arbitrator


                                             15
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1276     Page 22 of 25



 is ancillary, and upholding the arbitration clause); Brown v. ITT Consumer Fin.

 Corp., 211 F.3d 1217, 1222 (11th Cir. 2000) (“The unavailability of the [named

 arbitrator] does not destroy the arbitration clause”).

       Kensu’s authorities are inapplicable. In both Parm v. Nat'l Bank of California,

 N.A., 835 F.3d 1331 (11th Cir. 2016) and Inetianbor v. CashCall, Inc., 768 F.3d

 1346 (11th Cir. 2014), the defendant was affiliated with the Cheyenne River Sioux

 Tribe (“CRST”), a Native American tribe. In both cases, the arbitration provision

 required arbitration by the CRST. See Parm, 835 F.3d at 1333; Inetianbor, 768 F.3d

 at 1348. There is an obvious, substantive difference between selecting arbitration

 with a specialized, semi-autonomous legal entity that is affiliated with the

 transaction, and selecting arbitration with one of several national, general consumer

 arbitration organizations. As discussed by the court in Inetianbor, the critical inquiry

 was “how important the term was to one or both of the parties at the time they entered

 into the agreement.” Inetianbor, 768 F.3d at 1350. In analyzing the agreement, the

 court noted:

       “We can think of no other reasonable interpretation of the provision for
       arbitration ‘by’ the Tribe before an ‘authorized representative’ of the
       Tribe than one requiring some direct participation by the Tribe itself.
       This interpretation of the agreement is bolstered by a number of other
       references that clarify that Mr. Inetianbor and Western Sky envisioned
       that the Tribe would be involved in any dispute that arose under the
       contract. For example, the first paragraph of the agreement says that
       ‘This Loan Agreement is subject solely to the exclusive laws and
       jurisdiction of the Cheyenne River Sioux Tribe,’ and that Mr.


                                           16
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19         PageID.1277     Page 23 of 25



       Inetianbor ‘consent[s] to the sole subject matter and personal
       jurisdiction of the Cheyenne River Sioux Tribal Court.’”

       Inetianbor, 768 F.3d at 1353.
       The court in Parm likewise found that references to CRST Nation were

 “pervasive” throughout the entire agreement, not just the arbitration provision. 835

 F.3d at 1338. The courts correctly concluded that the selection of tribal authority

 was integral to the agreement, given the nature of the selected arbitration forum and

 the transactions’ relation to that forum. No such analogous facts arise in JPay’s

 selection of JAMS.

       Kensu’s reliance on Flagg v. First Premier Bank, 644 F. App'x 893 (11th Cir.

 2016) is likewise misplaced. As discussed by Kensu, the decision in Flagg turned

 on the court’s finding that “despite the fact that the NAF had stopped accepting

 consumer arbitration cases more than three years before Ms. Flagg applied for her

 payday loan, First Int’l continued to use arbitration agreements designating the NAF

 and made no provision for the appointment of an alternate arbitrator. This

 chronology suggests that the designation of the NAF was integral to First Int’l and

 counsels against a court stepping in to appoint a different arbitral forum.” Id. at 896.

 Here, JPay first moved to enforce the arbitration provision in June of 2018, and the

 Court granted JPay’s motion in March of 2019. (ECF Nos. 12, 27.) One month after

 the motion was granted, JAMS announced that it would no longer take new JPay

 arbitrations, but that it would continue to administer existing JPay arbitrations. See

                                           17
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19        PageID.1278    Page 24 of 25



 Exhibit A. In response, JPay has already amended the TOU to substitute AAA for

 JAMS. The facts of Flagg have no relation to the facts before this court.

       For the foregoing reasons, Kensu cannot establish that the selection of JAMS

 was anything more than an ancillary logistical concern, secondary to the paramount

 agreement to arbitrate. Accordingly, the arbitration provision remains valid under 9

 U.S.C. § 5, and JPay requests that this Court name a substitute arbitrator.

                                   CONCLUSION
       For the above reasons, Defendant respectfully requests that Plaintiff’s motion

 be dismissed, and the court appoint an arbitrator pursuant to 9 U.S.C. § 5.

  Dated: May 28, 2019                          Respectfully submitted,

                                               JPAY INC.

                                               By: /s/ Elizabeth Herrington
                                               MORGAN, LEWIS & BOCKIUS LLP
                                               Elizabeth Herrington (IL#6244547)
                                               Zachary R. Lazar (IL#6325727)
                                               77 West Wacker Drive, Fifth Floor
                                               Chicago, IL 60601
                                               312-324-1000
                                               beth.herrington@morganlewis.com

                                               HICKEY HAUCK BISHOFF &
                                               JEFFERS PLLC
                                               Benjamin W. Jeffers (P57161)
                                               One Woodward Avenue, Suite 2000
                                               Detroit, MI 48226
                                               313.964.8600
                                               bjeffers@hhbjlaw.com

                                               Attorneys for Defendant

                                          18
Case 2:18-cv-11086-SFC-PTM ECF No. 29 filed 05/28/19   PageID.1279    Page 25 of 25



                         CERTIFICATE OF SERVICE
       The undersigned hereby certifies the foregoing Opposition to Plaintiff’s

 Motion to Lift Stay of Proceedings and Rule on Validity of Arbitration Agreement

 was filed on May 28, 2019 with the Clerk of Court using the CM/ECF system.



                                       /s/ Elizabeth Herrington
                                       Elizabeth Herrington (IL#6244547)
                                       Morgan, Lewis & Bockius LLP
                                       77 West Wacker Drive, Fifth Floor
                                       Chicago, IL 60601
                                       312-324-1000
                                       beth.herrington@morganlewis.com

                                       Attorney for Defendant
